IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JACK CARSWELL, MINOR                  NOT FINAL UNTIL TIME EXPIRES TO
CHILD,     AND     JULIE              FILE MOTION FOR REHEARING AND
CARSWELL     AND   JACK               DISPOSITION THEREOF IF FILED
CARSWELL, PARENTS,

      Appellants,

v.                                    CASE NO. 1D13-6157

FLORIDA           STATE
UNIVERSITY SCHOOLS, INC.;
FLORIDA           STATE
UNIVERSITY SCHOOLS, INC.,
BOARD OF DIRECTORS; AND
FLORIDA           STATE
UNIVERSITY   BOARD    OF
TRUSTEES,

      Appellees.

_____________________________/

Opinion filed September 19, 2014.

An appeal from an order of the Division of Administrative Hearings.
E. Gary Early, Administrative Law Judge.

M. Linville Atkins, Tallahassee, for Appellants.

Robyn Blank Jackson and Lisa Scoles, Associate General Counsels, Tallahassee,
for Appellee Florida State University Board of Trustees.

Jon C. Moyle, Jr., of Moyle Law Firm, P.A., Tallahassee, for Appellee Florida
State University Schools, Inc., and Florida State University Schools Inc., Board of
Directors.
PER CURIAM.

    AFFIRMED.

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.




                              2